ORDER

This matter is before the court upon a motion by the respondent to remand this case to the district director for an award of benefits. Upon review of the evidence, respondent now concedes that all the elements of entitlement to benefits have been established.
Accordingly, the decisions of the Benefits Review Board and the administrative law judge are vacated, and this matter is remanded to the district director for an award of benefits, with the date benefits should commence to be determined.